Exhibit 12.1 Simmons First National Corporation Computation of Consolidated Ratios of Earnings to Fixed Charges Year Ended December 31, 2009 2008 2007 2006 2005 Fixed Charges: Interest on deposits $ 31,046 $ 53,150 $ 65,474 $ 54,250 $ 34,208 Interest on borrowings 7,760 8,974 10,946 10,308 8,606 Estimated interest on rental expense 469 487 566 541 525 Fixed charges including interest on deposits (A) 39,275 62,611 76,986 65,099 43,339 Less: Interest on deposits 31,046 53,150 65,474 54,250 34,208 Fixed charges excluding interest on deposits (B) $ 8,229 $ 9,461 $ 11,512 $ 10,849 $ 9,131 Earnings: Pretax income from continuing operations $ 35,400 $ 38,337 $ 39,741 $ 39,921 $ 39,465 Fixed charges including interest on deposits 39,275 62,611 76,986 65,099 43,339 Earnings, including interest on deposits (C) 74,675 100,948 116,727 105,020 82,804 Less: Interest on deposits 31,046 53,150 65,474 54,250 34,208 Earnings, excluding interest on deposits (D) $ 43,629 $ 47,798 $ 51,253 $ 50,770 $ 48,596 Ratio of earnings to fixed charges: Including interest on deposits (C /A) 1.90 1.61 1.52 1.61 1.91 Excluding interest on deposits (D / B) 5.30 5.05 4.45 4.68 5.32
